ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 5/21/20 wherein claims 1-13 were canceled and claims 14-27 were added.
	Note(s):  Claims 14-27 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a method of treating cancer by determining the interaction level of DNMT3A/ISGF3γ; comparing the interaction level with a predetermined referenced value; and administering a DNMT3A/ISGF3γ antagonist if the interaction level is higher than the predetermined reference value.

APPLICANT’S ELECTION
Applicant’s election of species in the reply filed on 9/1/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Thus, the restriction is still deemed proper and is made FINAL.
	Note #1:  It is duly noted that Applicant elected the species wherein glioblastoma is the cancer of interest; chemotherapy and radiotherapy are the treatments being performed; the DNMT3A/ISGF3γ antagonist is a peptide of SEQ ID No. 1 (RPMPRLTFQAGDPYYI); the chemotherapeutic agent is temozolomide; the 
	Note #2:  It is duly noted in Applicant’s response that one inadvertently wrote ‘DNMT3A/ISGF3γ agonist’ instead of ‘DNMT3A/ISGF3γ antagonist’.  The term ‘agonist’ is not present in the instant disclosure.
	Note #3:  Claims 14-27 read on the instant invention.  It should be noted that glioblastoma is a type of brain cancer.  Thus, claim 24 was included in the claim groupings.

DOUBLE PATENTING REJECTION
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,697,965. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to methods of treating cancer by administering a therapeutically effective amount of a DNMT3A/ISGF3γ compound.  It would have been obvious to a skilled artisan that a therapeutic amount is administered to a subject with cancer for the reasons set below.  It is obvious there is interaction evaluated based on claims 3-5 of the patented claims.  Specifically, it is disclosed that the antagonist was added to reduce the interaction between DNMT3A and ISGF3γ.  Hence, the interaction level was such that (it is higher than the predetermined value) it was deemed necessary to administer a DNMT3A/ISGF3γ antagonist.

WRITTEN DESCRIPTION REJECTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to (1) to DNMT3A/ISGF3γ antagonist compounds other than RPMPRLTFQAGDPYYI (SEQ ID No. 1).   In addition, the application does not sufficiently describe the invention as it relates to (2) functional conservative variants of RPMRPLTFQAGDPYYI other than peptides that differs from RPMPRLTFQAGDPYYI (SEQ ID No. 1) by 1-5 amino acid residues.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 14-27:  In independent claim 13, the claim is ambiguous because it is unclear what DNMT3A/ISGF3γ antagonists (see independent claim 14) other than RPMPRLTFQAGDPYYI and/or what functional conservative variants (see claim 18) other than those that vary by 1-5 amino acid residues of RPMPRLTFQAGDPYYI that Applicant is referencing as compatible with the instant invention.  Since claims 15-17 and 19-27 depend upon independent claim 14 for clarity, those claims are also vague and indefinite.
Claims 14-27: Independent claim 14 is ambiguous for the following reasons:  (1) it is unclear how one is determining or evaluating the interaction level of DNMT3A/ISGF3γ.  (2) The claim recites the limitation "the couple DNMT3A/ISGF3γ" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  (3) It is unclear what is the predetermined reference value.   Is it the control or a set value?  If it is predetermined what is it or how is it determined/calculated so that it may be compared to the interaction level?  (4) In line 7, should ‘administrating’ be ‘administering’?  Since claims 15-27 depend upon independent claim 14 for clarity, those claims are also vague and indefinite.
Claims 14-27:  In claim 14, line 3, the phrase ‘the couple DNMT3A/ISGF3γ’ in the sample  appears to be SEQ ID No. 3 (according to the specification, pages 5-6, bridging paragraph) bound to ISGF3γ.  DNMT3A is SEQ ID No. 3 and ISGF3γ according to page 6, lines 18-22 is an mRNA sequence of NM_006084.4.  However, according to page 18 of the specification, it is disclosed that ‘…The term DNMT3A/ISGF3γ antagonist refers to any DNMT3A/ISGF3γ antagonist that is currently known in the art or that will be identified in the future…ligands…’.  Thus, a DNMT3A/ISGF3γ antagonist can be a compound which binds to the binds to the DNMT3A protein or to the ISGF3γ protein.  Hence, it is unclear what Applicant actually intends by the phrase ‘DNMT3A/ISGF3γ’ and ‘DNMT3A/ISGF3γ antagonist’ appearing in the claims.  Please clarify in order that one may readily ascertain what is the claimed invention.
Claim 15:  The claim recites the limitation "the mean interaction level" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 16 and 17:  The claim is ambiguous because of the phrase ‘’(‘a’ or ‘the’) radiotherapy or (‘a’ or ‘the’) radiotherapeutic agent”.  Specifically, the terms are used interchangeably in the art, thus, it is unclear if Applicant is intending to reference two distinct substances or if Applicant is also using the terms interchangeably.  Please clarify in order that one may readily ascertain the claimed invention.
Claim 18: The claim recites the limitation "the amino acids sequence" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 22:  The phrase ‘may be determined’ is confusing as it is not a positive recitation that one must actually perform the step of determining the interaction level.  Did Applicant intend to write ‘is determined’ instead?
	Claim 27:  The claim is ambiguous because it is unclear what specific technique Applicant is referring to that will enable one to test using bioluminescence resonance energy transfer.

ESSENTIAL STEP ARE MISSING
Claims 14-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps of independent claim 14 are those that are specifically directed to how to determine/calculate the interaction level and how to locate, find, determine, or calculate the ‘predetermined reference value’.  Since claims 15-27 depend upon independent claim 14, those claims also lack essential steps necessary to perform the desired function.

103 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2006/0084053) in view of McNamara et al (Cancers, 2013, Vol. 5, pages 1103-1119) in further view of Stupp et al (The New England Journal of Medicine, 2005, Vol. 352, pages 987-996).
	Li et al disclose de nova DNA cytosine methyltransferase genes and polypeptides thereof which may be used in the treatment of neoplastic disorders (see entire document, especially, abstract; pages 1-2, paragraph [0010]; page 14, paragraphs [0146] and [0147]; page 72-73, claims 13, 31, 34, 36, 38, and 41).  In Figure 2C, the sequence of human DNMT3A is disclosed.  The sequence corresponds to SEQ ID No. 7 and contains the sequence RPMPRLTFQAGDPYYI (see residues 183-198) which Applicant’s SEQ ID No. 1.  Li et al disclose antisense therapy which is a method of treatment wherein antisense oligonucleotides are administered to a subject in order to inhibit the expression of the corresponding protein (page 5, paragraph [0054]).  Likewise antibodies against de novo DNA cytosine methyltransferase polypeptides may be utilized to treat neoplastic disorders.  In addition, Li et al disclose that antagonist screening may occur.  The de novo DNA cytosine methyltransferase polypeptides may be used in a screening process for compounds which inhibit activation of (antagonists) one of the polypeptides (page 13, paragraph [0134] and [0135]).  Li et al disclose that DNA methylation is an important, fundamental regulatory mechanism for gene expression and as such, the methylated state of a particular DNA sequence may be associated with various pathologies.  As a result, Li et al disclose that it is desirable to find compounds and drugs that inhibit the function of de novo DNA cytosine methyltransferase protein (page 13, paragraph [0136]).  Examples of potential de novo DNA cytosine methyltransferase protein antagonists include antibodies, oligonucleotides, or proteins which closely relate to the substrate of the de novo DNA cytosine methyltransferase protein (page 13, paragraph [0140]).  Antisense therapy allows for the administration of exogenous oligonucleotides which bind a target polynucleotide located within the cells.  In particular, Li et al disclose that antisense oligonucleotides may be administered systemically for anti-cancer therapy (page 15, paragraph [0151] and [0152]).
	The dosage administered to a subject is dependent upon the age, heath, weight of subject, and kind of concurrent treatment, frequency of treatment, and the nature of the effected (page 15, paragraph [0161]).   Li et al disclose that composition within their scope include all compositions wherein he antisense oligonucleotide is contained in an amount effective to achieve the desired effect, inhibition of proliferation of cancer cells.  In addition, it is set forth that while individual needs vary, determination of optimal ranges of effective amounts of each component is within the skill of an ordinary artisan in the art (page 15, paragraph [0162]).  The polynucleotide sequence may encode a polypeptide comprising amino acids in SEQ ID No. 7 (page 72, claims 13, 31, 34, 36, 38, and 41).
	While Li e al disclose de novo DNA cytosine methyltransferase genes and polypeptides that are useful in the treatment of neoplastic disorders, the document fails to disclose that the DNMT3A/ISGF3γ antagonist or gene expression inhibitor is used in combination with radiotherapy and/or a chemotherapeutic agent.
	McNamara et al disclose emerging biomarkers of glioblastoma.  In particular, the document sets forth that glioblastoma is the most common primary brain tumor and has few available therapies that provide significant improvements in survival.  The molecular signatures associate with tumor aggressiveness as well as with disease progress and their relation to differences in signaling pathways implicated in gliomagnesis is known in the art.  Thus, a number of biomarkers which have potential in diagnosis, prognosis, and prediction of response to therapy along with imaging modalities have been identified and may contribute to the clinical management of glioblastoma.  McNamara et al disclose that survival varies amongst glioblastoma patients and that differing response to standard combined chemo-radiotherapy with temozolomide is noted (see entire document, especially, abstract; page 1104, first complete paragraph).
	McNamara et al disclose that the O-6-methylguanine-DNA-methyltransferase promoter methylation gene encodes a DNA repair protein that removes the alky groups from the O-6 position of guanine which are commonly produced by chemotherapeutic alkylating agents.  A study conducted illustrated that subjects that were diagnosed with glioblastoma that were treated with concomitant and temozolomide and radiotherapy had the best overall survival (page 1106, first complete paragraph).
	Stupp et al disclose the use of radiotherapy in combination with temozolomide for glioblastoma.  In particular, the study of Stupp et al involved comparing radiotherapy alone with radiotherapy in combination with temozolomide, given concomitantly (see entire document, especially, abstract; page 990, Table 1; page 991, Table 2pagraph 992, Figure 1; page 992, right column, second complete paragraph; page 993, Table 3page 994, Figure 2).  Their study indicated that the addition of temozolomide and radiotherapy was found beneficial results to persons with glioblastoma.  Specifically, the study results illustrated that that there is a statistically significant survival benefit with minimal additional toxicity (page 987, fourth complete paragraph; page 988, left column, first and second complete paragraphs; page 988, right column, second complete paragraph).  Radiotherapy was performed using computed tomography and three dimensional planning systems; conformal radiotherapy occurred using linear accelerations with nominal energy (page 988, right column third complete paragraph).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Li et al using the teachings of McNamara et al and Stupp et al and generate a method of treating cancer by administering a DNMT3A/ISGF3γ antagonist or gene expression inhibitor of DNMT3A/ISGF3γ in combination with a chemotherapeutic agent and/or radiotherapy for the following reasons.  (A) Li et al disclose that it is well known in the art to treat neoplastic disorders using de novo DNA cytosine methyltransferase genes and polypeptides thereof.  (B) Li et al disclose that human DNMT3A protein encompasses Applicant’s SEQ ID No. 1, RPMPRLTFQAGDPYYI (see Li et al, Figure 2C or SEQ ID No. 7, residues 183-198).  (C) Li et al disclose a method of antagonist screen for peptides that inhibit activation of de novo DNA cytosine methyltransferase.  (D) Li et al disclose that it is desirable to find compounds and drugs which may inhibit the function of de novo DNA cytosine methyltransferase protein which provide motivation for a skilled artisan to look for both compounds and drugs (e.g., chemotherapeutic drugs since the goal is to treat cancer) that are effective in treating neoplastic disorders.  (E) McNamara et al disclose that it is well known in the art that glioblastoma is the most common primary brain tumor.  It is disclosed that DNA methyltransferase is a molecular biomarker of glioblastoma.  (F) McNamara et al discloses that survival rate of persons with glioblastoma was greatest when a combination of temozolomide (a chemotherapeutic agent) and radiotherapy were utilized.  Furthermore, McNamara et al made reference to Stupp et al on page 1104, line 6.  (G) Stupp et al discloses that the best survival rates for glioblastoma was when subjects were administered radiotherapy in combination with temozolomide.
	Based on the teachings of Li et al and McNamara et al, it would have been obvious to the skilled artisan to use a DNMT3A/ISGF3γ antagonist or gene expression inhibitor in combination with temozolomide and radiotherapy in treating a cancer such as glioblastoma.  In addition, it would have been obvious to a skilled artisan at the time the invention was made that the teaching of Stupp et al confirms those found in McNamara et al that temozolomide and radiotherapy were most effective in glioblastoma survival than administering either temozolomide or radiotherapy alone.
	Since Li et al, McNamara et al, and Stupp et al are all directed to cancers associated with DNA methyltransferase activity, the references may be considered to be within the same field of endeavor.  Thus, the reference teachings are combinable.

SPECIFICATION
The disclosure is objected to because of the following informalities:  on page 33, line 26, the heading should be ‘Brief Description of the Drawings’ instead of ‘Figures’.  
Appropriate correction is required.

PRIORITY DOCUMENT
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  The priority document was filed on 6/3/20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        November 17, 2021